Citation Nr: 0023021	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-03 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a heart murmur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA), which determined that new and material evidence had not 
been received to reopen the previously denied claim for 
service connection for a heart murmur.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for a heart 
murmur in a March 1996 rating decision; the veteran was 
notified in the following month, but did not appeal that 
determination.  

3.  By a January 1997 rating decision, the RO found that the 
veteran had not presented new and material evidence to reopen 
the claim for service connection for a heart murmur; the 
veteran was notified later that month, but did not appeal 
that determination.  

4.  By a March 1997 rating decision, the RO, after reviewing 
service medical records for the period of January 1991 found 
that the veteran had a congenital heart murmur that was not 
shown to be related to his active service.  

5.  The veteran was notified of the March 1997 decision, in a 
letter dated later that month, but he did not appeal that 
determination.  

6.  The veteran attempted to reopen his claim for service 
connection for a heart murmur in April 1998, submitting a 
corrected military separation record showing that the reasons 
for discharge were "Para 8-26y" and NGR 600-200", which 
the veteran interprets as showing he was separated in May 
1996 for being not medically fit for duty.  

7.  The additional military evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for a heart murmur.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection for a heart murmur was originally denied 
in a March 1996 rating decision.  This determination was 
based on service medical records and September 1993 treatment 
records from Monroe County Hospital.  The records, in essence 
show that a June 5, 1993 National Guard examination indicated 
that the veteran had a heart murmur, but that there was no 
indication of any heart disability during the veteran's 
active service.  The veteran was notified of that 
determination by correspondence dated in the following month.  

The veteran filed another claim for service connection for a 
heart condition in July 1996.  By a January 1997 decision, 
the RO found that the veteran had not presented new and 
material evidence to reopen his claim for service connection 
for a heart murmur.  The RO found that there was no 
reasonable possibility of a change in the outcome of the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); C.f. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
which invalidated the test for new and material evidence set 
forth in Colvin, supra.  The veteran was notified of that 
determination by a January 1997 letter.  

The veteran returned that letter to the RO in February 1997 
and requested a Persian Gulf physical.  In March 1997, based 
on service medical records and other records from the 
National Guard, the originating agency determined that the 
veteran's heart murmur was a congenital or developmental 
defect that was unrelated to his active service.  The medical 
records showed a Grade II/VI systolic ejection murmur without 
radiation.  The murmur decreased with squatting and increased 
with standing.  The impression of the November 20, 1990 
admission was that there was no myocardial infarction and the 
patient had non-cardiac symptoms.  The medical evidence did 
not show that a heart murmur had occurred due to injury or 
disease noted during the veteran's active service.  The 
veteran was notified of that determination by a March 1997 
letter.  

In April 1998, the veteran attempted to reopen his claim for 
service connection for a heart murmur.  At that time, he 
submitted a statement that purportedly demonstrated that he 
was determined to be unfit for military service.  The RO in 
its May 1998 decision found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection.  Applying the Colvin standard, it 
determined that the new evidence did not create a reasonable 
possibility of a change in the outcome of the previous 
determination(s).  The RO determined that the veteran's 
service medical records failed to show evidence of heart 
disability and that the condition identified as a heart 
murmur was a congenital or developmental defect that was 
unrelated to the veteran's military service. 

As noted above, the Colvin test was invalidated by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  However, the February 
1999 statement of the case cites 38 C.F.R. § 3.156(a).  
Therefore, the veteran has been provided adequate notice of 
the appropriate law and regulations affecting his claim.  

Analysis.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court held in Hodge that 38 C.F.R. §  
3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In addition, this 
Court stressed that under the regulation, new evidence that 
was unlikely to convince the Board to alter its previous 
decision could be material if that evidence "merely 
contribute[d] to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability".  See Hodge v. West, supra.  "Any interpretive 
doubt must be resolved in the veteran's favor."  Hodge v. 
West, 155 F.3d. at 1361.

In the veteran's case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of veteran's claim.  See the March 1, 1999 
Statement of the Case.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened. 

In connection with his current claim, the veteran submitted 
additional records from the National Guard showing that on 
June 9, 1997, the veteran's separation record was corrected 
to reflect that the reasons for discharge were "Para 8-26y" 
and "NGR 600-200".  The veteran indicates that these 
corrections provide proof that he was separated from the 
military as a result of being not medically fit for duty in 
May 1996.  Nothing relative to heart disease or a heart 
murmur was including in the additional evidence.  

This evidence does not address the claimed disability and 
does not make reference to the period of time during the 
veteran's active service, from September 1990 to May 1991.  
The new evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  Hodge, supra.  As a 
consequence, this evidence by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a heart murmur.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

